Citation Nr: 1002702	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-23 592	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to service connection for burn scars on the 
feet.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder, including as secondary to the right knee disorder.

4.  Entitlement to service connection for a dental disorder, 
including as a residual of trauma for outpatient treatment 
purposes.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
September 1979 to August 1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
July and August 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

As support for her claims, the Veteran testified at a hearing 
at the RO in October 2009 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.


FINDINGS OF FACT

1.  The Veteran does not currently have burns scars of either 
foot.  

2.  X-rays confirm she has degenerative joint disease (DJD), 
i.e., arthritis in her knees, so bilaterally.

3.  But there was no complaint, treatment, or diagnosis of 
any right knee disorder during her military service.  She had 
an acute and transitory left knee injury in a fall in 1982, 
but there is no indication she had resultant DJD in either 
knee during service or even within one year following her 
discharge from service or for many years after, or that any 
current left knee disorder - including the DJD, 
is attributable to her military service, such as to that 
injury.

4.  To the contrary, the report of her January 2009 VA 
compensation examination is competent medical evidence 
specifically discounting this notion that the DJD in her 
knees is etiologically linked to her military service, 
including to that injury.  

5.  There is no probative (competent and credible) evidence 
refuting this VA examiner's unfavorable opinion.

6.  The Veteran does not have a compensable dental condition.  
She does not have a dental condition or disability as a 
result of combat wounds or other trauma during her active 
military service, and she does not otherwise meet the 
requirements for service connection for the limited purpose 
of receiving VA outpatient dental treatment.

CONCLUSIONS OF LAW

1.  A burn scar disability involving the feet was not 
incurred in or aggravated by her military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The Veteran's right knee disorder was not incurred in or 
aggravated by her military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  The Veteran's left knee disorder also was not incurred in 
or aggravated by her military service, may not be presumed to 
have been incurred in service, and is not proximately due to, 
the result of, or chronically aggravated by a service-
connected disability - in particular, her right knee 
disorder inasmuch as it, too, is not service connected.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310(a) and (b) (2009).  

4.  The criteria are not met for service connection for a 
dental disorder, for purposes of compensation or outpatient 
dental treatment.  38 U.S.C.A. §§ 1131, 1721, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
April 2006.  This letter informed her of the evidence 
required to substantiate her claims, and of her and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the April 2006 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claims.  And of equal or greater 
significance, all VCAA notice sent was provided prior to the 
RO's initial unfavorable decisions on the claims in July and 
August 2006.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  See also Mayfield IV and Prickett, supra.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran submitted private treatment records, 
personal statements and hearing testimony.  The RO obtained 
her service treatment records (STRs), service personnel 
records (SPRs), and arranged for a VA compensation 
examination for a medical nexus opinion concerning the cause 
of her right and left knee disorders - including, 
in particular, in terms of whether it is attributable to her 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Further, a VA compensation examination is not necessary to 
decide the bilateral foot burn scar or dental disorder claims 
as the standards of the Court's decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  It is 
significant that the Veteran's post-service medical records 
are unremarkable for a bilateral foot disorder, especially 
any current diagnosis of a burn scar.  The VA is not 
obligated to provide an examination for a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of lay statements.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004).  And the Veteran does not contend 
any in-service dental trauma outside the course of normal 
dental treatment, precluding the possibility of service 
connection for VA outpatient dental treatment purposes.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  The Board is therefore 
satisfied that VA has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for Burn 
Scars of Both Feet, Right and Left Knee Disorders

She asserts that both her feet were scalded with boiling 
water, during a field exercise in Germany in 1984.  The 
condition was then allegedly treated for several months at 
Kaiserslaughten and Manheim hospitals in Germany.  She claims 
that she continues to have painful scars.

She claims that her right knee was injured, with an open 
wound, in a fall during Army night operations in 1982.  She 
testified that that this was on a long-range firing range, 
and she scraped her knee during the fall.  The injured knee 
and resulting scar are still painful.  The Veteran further 
contends that her left knee disorder is secondarily related 
to her right knee disorder.  Specifically, she states she has 
overuse damage in the left knee from overcompensating for 
loss of use of the right knee.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Certain chronic diseases such as degenerative joint disease 
(DJD) (i.e., arthritis) will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2009).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).  When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
Thus, the Board will address service connection for the left 
knee disorder on both a direct and secondary basis in this 
appeal.

Concerning the burn scar claim, a review of her STRs shows 
that the Veteran did, in fact, receive a 2nd degree burn to 
the top of her left foot from hot water in January 1985.  
There are several treatments during January and February 
1985, but it appears that her left foot burn healed.  Indeed, 
the STRs from that period note observations that this foot 
burn was "healing well;" the wound was clean and "looks 
great;" and that the left foot area was pink, but 
"nontender to the touch," with no drainage noted.  However, 
there are no STRs documenting any complaints, treatment, or 
diagnosis, for a burn of the right foot.  Her July 1985 
separation examination is silent for a burn scar disability 
of either foot, or any foot disorder for that matter.  So, 
her in-service complaint of foot pain appears to have been an 
acute and transitory condition that was limited to only her 
left foot for a portion of her active duty service.  Indeed, 
following separation, there are no further records of foot 
treatment, especially for burn scars.

Unfortunately, most fatal to the burn scar claim is that 
there simply is no medical evidence confirming the Veteran 
has any current disability from burn scars to her feet.  
Proof of current disability is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation only 
may be awarded to an applicant who has disability on the date 
of her application, not for past disability).  See, too, 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
that, in the absence of proof of current disability, there 
can be no valid claim since service connection presupposes a 
current diagnosis of the condition claimed).  See also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting 
that the requirement of current disability is satisfied when 
the claimant has disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that he may be granted service connection even 
though the disability resolves prior to VA's adjudication of 
the claim).  The Board emphasizes that here, though, there is 
no such evidence or indication.

Concerning this, the Veteran's post-service private medical 
records are completely unremarkable for any documented 
complaint, treatment, or diagnosis of a burn scar disorder of 
her feet.  Rather, the competent evidence of record 
specifically discounts the notion of an existing burn scar 
disorder of her feet.  The January 2009 VA examination report 
recorded the Veteran's complaints of an accidental burn to 
both feet, with the left the worst.  Quite significantly, 
though, the VA examiner nonetheless objectively found that 
"[t]here are no burn scars present."  Further objective 
findings for either foot showed no tenderness, painful 
motion, weakness, edema, heat, redness, instability, atrophy 
or disturbed circulation.  Palpation of the plantar surface 
of the feet revealed no tenderness.  Other objective findings 
on that examination also failed to show that either foot had 
any other disorder.

As mentioned, the Veteran asserts she suffers from continued 
pain on her feet where she was burned by boiling water during 
active duty.  But mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition, is not generally 
considered a disability and cannot substantiate a claim for 
service connection.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).

The Veteran is certainly competent, even as a layman, to 
comment on any symptoms within her five senses, especially 
that involving her feet pain.  On the other hand, she is not 
competent to provide a probative opinion concerning the 
appropriate diagnosis of the underlying conditions causing 
her pain.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  See also 38 C.F.R. § 3.159(a)(2) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  

In fact, following service, no doctor has ever provided a 
clinical diagnosis that the Veteran has a bilateral foot 
disorder, especially burn scars of the feet.  So obviously 
there is no possible means of attributing a non-existent 
condition to her military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Simply stated, the medical record outweighs the Veteran's 
personal belief that she has a bilateral burn scar disability 
of her feet due to military service.  Thus, absent current 
disability, service connection for a burn scar disorder of 
the feet cannot be granted.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).

Regarding the knee disorders, the Veteran's contentions 
simply do not match the evidence of record.  Contrary to her 
testimony of an in-service right knee injury, there are no 
STRs confirming any complaint, treatment, or diagnosis of a 
right knee disorder during service.  On the other hand, STRs 
do confirm that her left knee was injured in a fall in 
November 1982, when she twisted her knee.  She received 
emergency, albeit nonurgent, treatment for the left knee 
injury.  A November 1982 emergency treatment report diagnosed 
her left knee as normal and stable.  As a result, she was 
returned to duty without any indication of any further 
treatment for this knee until separation.  Her February 1985 
physical examination and July 1985 separation examination 
reports were silent for any disorder for either knee.  

At the outset, there is no disputing that the Veteran shows 
proof of the existence of a current disability.  X-ray 
results from recent private treatment records and the January 
2009 VA examination report confirm the Veteran is diagnosed 
with degenerative joint disease (DJD).  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Consequently, the determinative issue is whether her current 
right and left knee disorders are somehow attributable to her 
military service.  In this critical respect, her claims fail.  
There is simply no competent medical evidence that 
etiologically links any current knee disorder to her period 
of active duty.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Instead, the 
competent evidence of record specifically discounts the 
notion that her bilateral knee DJD is attributable to her 
active duty service.  The January 2009 VA examiner stated, 
"[i]njuries sustained during military have not likely led to 
DJD of the knees."  Id.
Moreover, despite her contentions to the contrary, the 
Veteran's STRs are completely unremarkable for any complaint, 
treatment, or diagnosis of a right knee disorder during 
service, providing highly probative evidence against that 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

In addition, the lapse of so many years between an in-service 
knee injury (1982) and the first documented complaints of 
knee pain over a decade after service (1996) provides highly 
probative evidence against these claims.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service resulting in any chronic or 
persistent disability).  

Furthermore, there also is no alternative basis for a nexus 
in the form of evidence of a chronic disorder in service or 
any continuity of symptomatology after service.  
See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(b); 3.307; 3.309; 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Following 
separation, there are no further records of treatment for 
either knee until over a decade later in 1996, and 
degenerative disease changes do not appear to have been 
diagnosed until 2001. Therefore, service connection for her 
right and left knees may not be established based on 
chronicity in service, including on a presumptive basis for 
arthritis.  Id.  As for the claimed feet disability, there is 
not a documented history of complaint or treatment, not to 
mention diagnosis, of a bilateral burn scar foot disorder, 
either in service or until many years after.  Id.

As a layman, the Veteran generally is not competent to give a 
probative opinion on a diagnosis or etiology of a disorder, 
especially when, as here, there is contradictory medical 
evidence of record.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson generally is not capable of opining 
on matters requiring medical knowledge").  The Board 
acknowledges her personal hearing testimony that her feet and 
knees are sore and swell.  In that regard, as mentioned, she 
is competent even as a layman to report symptoms of pain on 
her feet and other symptoms within her five senses.  Still, 
this competent evidence of pain is insufficient to establish 
a diagnosed underlying disorder or etiological link to her 
military service, especially given the significant passage of 
so many years in any documentation of her complaints of pain 
in the knees until over a decade following service.  Indeed, 
the first documented complaint of pain in the feet post-
service appears to be the Veteran's February 2006 claim for a 
bilateral foot disability.  

And most importantly, no physician of record has associated 
the Veteran's feet pain with a diagnosed, underlying disorder 
of her feet, let alone attributed any foot pain to trauma 
during service, such as from a burn injury.  Nor has any 
physician attributed any knee pain to trauma during service, 
such as from injury in a fall.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
See also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Furthermore, the Veteran's competency to make this claim must 
be distinguished from the weight and credibility of her lay 
testimony, which are factual determinations going to the 
ultimate probative value of this evidence.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Thus, even were the Board to assume the competency 
of her assertions of etiology to a burn injury of her feet 
during service, her statements nonetheless lack credibility 
due to lack of corroboration by the record.  A review of her 
claims file does not confirm any current diagnosed foot 
disorder, especially burn scars or residuals of burn scars, 
which undercuts the credibility of her assertions.  Also, she 
claimed in-service burns to both feet, while the STRs only 
confirm a burn to her left foot, and acute and transitory at 
that.  Id.  

Moreover, a review of her claims file does not confirm any 
right knee injury in service, which undercuts the credibility 
of her assertions that an accidental fall during service 
directly caused her current right knee pain, in addition to 
secondarily damaging her left knee through overuse.  Instead, 
her STRs only confirm an isolated left knee injury in 1982, 
which appears to have resolved by separation, in the absence 
of any follow-up treatment.  To the extent her claimed right 
and left knee pain is traumatic in origin, there is no 
competent and credible, i.e., ultimately probative, evidence 
indicating the trauma occurred during or coincident with her 
military service, including in the manner alleged, as opposed 
to in incidents long after her service had ended.  Id.  

Regarding the question of secondary service connection, an 
underlying disease or injury must first be service connected 
for the Veteran to claim secondary service connection.  38 
C.F.R. 3.310.  Here, the Board is denying service connection 
for a right knee disorder, which the Veteran claims to be the 
underlying disorder to which her left knee disorder is 
allegedly etiologically linked.  So, without service 
connection in effect for the underlying right knee disorder, 
there is no service-connected disorder for which her left 
knee disorder may be secondary to.  38 C.F.R. 3.310.  (In the 
event the Veteran was confused and inadvertently switched 
references to the right and left knees, the Board also finds 
no basis to establish direct service incurrence for a left 
knee disorder, so also precluding service connection for a 
right knee disorder, i.e., as secondary to the left knee.)  
Even assuming, but not conceding, for sake of argument, that 
a right knee disorder was service-connected, there is still 
no medical evidence of a nexus (i.e., link) between the right 
and left knee disorders (or even vice versa).  Velez, 11 Vet. 
App. at 158.  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the pancreatic disorder with the 
service-connected disability).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for burn scars of both 
feet, and right and left knee disorders.  So there is no 
reasonable doubt to resolve in the Veteran's favor, and these 
claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to Service Connection for a Dental Disorder

The Veteran contends that "[dental] work was being done to 
provide [her] partial dental plates when [she] was released 
from the Army."  She testified at her personal hearing that 
during service, approximately eight of her teeth were pulled 
out due to a root canal and other dental problems.  She added 
the missing teeth were never replaced with dentures or fake 
teeth

Essentially, she seeks service connection for the purpose of 
receiving VA outpatient dental treatment, to finish her 
allegedly incomplete dental work during military service.  
See 38 C.F.R. §§ 3.381, 4.150 (2009); see also 64 Fed. Reg. 
30,392 (June 8, 1999); personal hearing transcript, at 7.  
Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 
(1993), a claim for service connection is also considered a 
claim for VA outpatient dental treatment.  So the Board will 
consider her entitlement to service connection for both 
compensation and outpatient dental treatment.  

Service connection for compensation purposes can only be 
established for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150 (2009), such as impairment of 
the mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  Compensation is available for loss 
of teeth only if due to loss of substance of the body of the 
maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 
(1998).  For loss of teeth, bone loss through trauma or 
disease such as to osteomyelitis must be shown for purposes 
of compensability.  The loss of the alveolar process as a 
result of periodontal disease is not considered disabling.  
See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

Her dental STRs confirm her contention that she received 
extensive dental care during her period of active duty.  The 
dental STRs indicate several teeth were removed, although the 
exact number is difficult to determine.  Importantly, her 
dental STRs fail to show, nor does she contend, any dental 
trauma during service.  Her separation examination was silent 
for any dental or jaw disorder.  

Here, the Veteran's dental records in service and other STRs 
fail to show that she sustained any damage to her maxilla 
(upper jaw bone) or mandible (lower jaw bone) during service.  
It follows that entitlement to compensation benefits for the 
loss of the body of the maxilla or mandible also is not 
shown.  Thus, service connection may not be established for 
compensation purposes for missing or damaged teeth, as here.  
Id.  Accordingly, the Board finds that entitlement to VA 
compensation benefits for a dental disorder is not warranted 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

The Board must also alternatively consider whether service 
connection may be established for the purpose of outpatient 
dental treatment, based on the criteria set forth in 
38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302 
(1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 
(1992) (en banc) (holding that the Board is required to 
consider a Veteran's claim under all applicable provisions of 
law and regulation whether or not the claimant specifically 
raises the applicable provision); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The determination of whether service 
connection may be established for the purpose of outpatient 
dental treatment is based on the criteria set forth in 
38 C.F.R. § 3.381.  As provided by VA regulations, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  See 38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. § 3.381(a), 17.161 (2009).  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding that a dental 
condition is due to service trauma is that a Veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service; (2) Teeth 
noted as filled at entry will be service connected if they 
were extracted or if the existing filling was replaced after 
180 days or more of active service; (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected; (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service; (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service; (6) Teeth noted as missing at entry 
will not be service connected regardless of treatment during 
service.  38 C.F.R. § 3.381(d).  The following will not be 
service connected for treatment purposes:  (1) calculus; (2) 
acute periodontal disease; (3) 3rd molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
(4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

It is important to note that teeth extracted because of 
chronic periodontal disease will be service connected only if 
they were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

There are various categories of eligibility for VA outpatient 
dental treatment, including Veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for Veterans having a noncompensable 
service-connected dental condition (Class II eligibility); 
those having a noncompensable service- connected dental 
condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); those who 
were detained as a POW (Class II(b) and Class II(c) 
eligibility); those who made prior applications for, and 
received, dental treatment from VA for noncompensable dental 
conditions but were denied replacement of missing teeth that 
were lost during any period of service prior to her or her 
last period of service (Class IIR (Retroactive) eligibility); 
those having a dental condition professionally determined to 
be aggravating disability from an associated service-
connected condition or disability (Class III eligibility); 
those whose service-connected disabilities are rated at 100 
percent by schedular evaluation or who are entitled to the 
100 percent rating by reason of individual unemployability 
(Class IV eligibility); those who participate in a 
rehabilitation program under 38 U.S.C. chapter 31 (Class V 
eligibility); and those who are scheduled for admission or 
who are otherwise receiving care and services under chapter 
17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

The Veteran does not qualify for Class I eligibility for VA 
dental treatment because, as discussed above, there is no 
basis for establishing service connection for any dental 
disorder for compensation purposes (Class I eligibility).  

The Veteran also fails to establish eligibility for Class II 
treatment, one-time dental treatment for Veterans having a 
noncompensable service-connected dental condition or 
disability in existence at the time of discharge.  Class II 
eligibility requires that, for Veterans discharged after 
September 31, 1981, an application for treatment must be made 
within 180 days after discharge from service.  See 73 FR 
58875 (Oct. 8, 2008).  The Veteran is ineligible for Class II 
treatment since she first applied for dental treatment in 
February 2006, over two decades after her separation from 
active duty service in August 1985, so far later than 
the requisite 180 days.  

Nor is there any indication the Veteran is a prisoner of war 
(POW), precluding entitlement to Class II(b) and Class II(c) 
treatment.  See 38 C.F.R. § 17.161(d), (e).  Nor is there any 
suggestion that she is entitled to Class IIR retroactive 
eligibility pursuant to 38 C.F.R. § 17.161(f).  There is also 
no indication in the record that she has a dental condition 
that impairs or aggravates a service- connected condition 
(Class III eligibility), see 38 C.F.R. § 17.161(g); that she 
has disabilities rated as 100 percent disabling by schedular 
evaluation or due to individual unemployability (Class IV 
eligibility), or that she is a Chapter 31 vocational 
rehabilitation trainee (Class V eligibility).  See 38 C.F.R. 
§ 17.161(h), (i).  Nor is she receiving or due to receive VA 
care and treatment under Chapter 17 (Class VI eligibility).  
See 38 C.F.R. § 17.161(j).

The Board concedes the Veteran's assertion that several of 
her teeth were pulled out during the course of in-service 
dental treatment.  Importantly, though, this simply cannot 
constitute dental trauma for establishing outpatient 
treatment purposes, as a matter of law.  Therapeutic and 
restorative dental treatment, for example, fillings, bridges, 
and extractions, almost always involves physical impact of 
the teeth.  The intended effect of dental treatment performed 
in service, including extractions of teeth, is not considered 
dental "trauma" as the term is defined in 38 C.F.R. §§ 
3.381 and 17.161 (and former § 17.123(c)).  See also 38 
U.S.C.A. § 7104(c) (2008); Smith v. West, 11 Vet. App. 134 
(1998).  To have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  
Therefore, as the Veteran does not allege any injury to her 
teeth outside of the normal course of in-service dental 
treatment, the Board finds the Veteran did not suffer dental 
"trauma."  38 C.F.R. §§ 3.381 and 17.161.  

In summary, there is no basis to grant service connection for 
a dental disorder for VA compensation or outpatient treatment 
purposes as a matter of law.  The Board is sympathetic to the 
Veteran's arguments but, unfortunately, is unable to provide 
a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").  Since the Veteran's claim fails 
because of absence of legal merit or lack of entitlement 
under the law, the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

The claim for service connection for burn scars on the feet 
is denied.

The claim for service connection for a right knee disorder is 
denied.

The claim for service connection for a left knee disorder, 
including secondary to the right knee disorder, is denied.

The claim for service connection for a dental disorder, for 
compensation and/or treatment purposes, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


